UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7304



MARCO ANTONIO CRUZ,

                Plaintiff - Appellant,

          v.


JOHN DOE, Medical Director; NURSE PRESTON; JIM PENDERGRAPH,
Sheriff, sued in individual and official capacities,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-327-03-MU)


Submitted:   February 21, 2008            Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marco Antonio Cruz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marco Antonio Cruz appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    See Cruz v. Doe, No.

3:07-cv-327-03-MU (W.D.N.C. Aug. 14, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -